PER CURIAM.
The state appeals an order by which the trial court withheld adjudication upon three offenses for which the appellee pled guilty. One of the offenses (possession of MDMA) is a third degree felony as indicated in section 893.13(6)(a), Florida Statutes. Adjudication had previously been withheld upon another felony and the court was therefore precluded from withholding ad*1277judication here, unless requested by the prosecutor or unless the court made written findings as specified in section 775.08435(l)(c), Florida Statutes. The prosecutor did not request a withheld adjudication, and instead objected to that while pointing out to the court that the appellee had a prior withhold on another felony. The parties agree that the court should not have withheld adjudication for the present felony without making the necessary findings.
The appealed order is reversed as to the withheld adjudication for the MDMA offense, and the case is remanded. If the prosecutor does not request a withheld adjudication on remand, the court should either enter an adjudication of guilt or make the necessary findings under section 775.08435(l)(e).
BARFIELD, ALLEN, and THOMAS, JJ., concur.